Exhibit 99.1 Frontier Communications 3 High Ridge Park Stamford, CT 06905 www.frontier.com Frontier Communications Corporation to Participate in Investor Conference Stamford, Conn. – February 16, 2011 – Frontier Communications Corporation (NYSE:FTR) is scheduled to participate in the Morgan Stanley Technology, Media & Telecom Conference in San Francisco, CA.Maggie Wilderotter, Chairman and Chief Executive Officer, is scheduled to present on Monday, February 28, 2011 at 1:00 p.m. Pacific Standard time. A live webcast of the presentation will be available at www.frontier.com on the Investor Relations page under “Webcasts & Presentations.” About Frontier Communications Frontier Communications Corporation (NYSE: FTR) offers voice, High-Speed Internet, satellite video, wireless Internet data access, data security solutions, bundled offerings, specialized bundles for small businesses and home offices, and advanced business communications Access Solutions for medium and large businesses in 27 states and with approximately 14,800 employees. More information is available at www.frontier.com and www.frontier.com/ir. INVESTOR CONTACTS: MEDIA CONTACT: David Whitehouse Gregory Lundberg Brigid Smith SVP & Treasurer Director, Investor Relations AVP Corp. Comm. (203) 614-5708 (203) 614-5044 (203) 614-5042 david.whitehouse@FTR.com greg.lundberg@FTR.com brigid.smith@FTR.com ###
